Citation Nr: 0613195	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  00-21 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for vertigo, to include 
as secondary to service-connected bilateral hearing loss.

2.  Entitlement to service connection for chronic allergic 
rhinitis, to include as secondary to service in the Persian 
Gulf (an undiagnosed illness).

3.  Entitlement to an increased rating for service-connected 
generalized anxiety disorder, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969, and from November 1990 to April 1991, with additional 
periods of service in the Puerto Rico National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that increased 
the disability rating for the veteran's service-connected 
generalized anxiety disorder from 0 to 10 percent, effective 
November 3, 1997, and denied his claims for service 
connection for vertigo, to include as secondary to his 
service-connected bilateral hearing loss, and for chronic 
allergic rhinitis, to include as due to service in the 
Persian Gulf.  The Board remanded the claims for additional 
development in November 2003.


FINDINGS OF FACT

1.  The veteran's currently diagnosed asymptomatic vertigo 
first manifested many years after service and is unrelated to 
any incident of service, including his service-connected 
bilateral hearing loss.

2.  The veteran's diagnosed allergic rhinitis was not present 
during service or for many years thereafter, and was not 
caused by any incident of service.

3.  The veteran's generalized anxiety disorder is manifested 
by irritability, and sleep disturbance, for which he has 
required no medication or therapeutic treatment.  His anxiety 
has caused occasional occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks.  Current medical 
findings do not indicate the presence of panic attacks or 
memory loss.


CONCLUSIONS OF LAW

1.  Vertigo was not incurred in or aggravated by the 
veteran's active service, and is not proximately due to or 
the result of his service-connected bilateral hearing loss.  
38 U.S.C.A. §§ 1110; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2005).

2.  Allergic rhinitis, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117, 5107, (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2005).

3.  The criteria for a rating in excess of 10 percent for 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including vertigo, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

Subject to various conditions, service connection may be 
granted for a disability due to an undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  By history, physical 
examination, and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  If signs or symptoms have been 
medically attributed to a diagnosed (rather than undiagnosed) 
illness, the Persian Gulf War presumption of service 
connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998), 
63 Fed. Reg. 56703 (1998).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2005).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

The veteran contends that he is entitled to service 
connection for vertigo, to include as secondary to his 
service-connected bilateral hearing loss, and for allergic 
rhinitis, to include as secondary to service in the Persian 
Gulf.  The Board will address these claims in turn.

A.  Vertigo

The veteran's service medical records show no complaints, 
findings, or diagnoses of vertigo.  Evaluations of the 
veteran during his various periods of service make no 
reference to vertigo or to any inner ear problems.  This 
provides negative evidence against his claim.

The first and only post-service clinical evidence of 
symptomatic vertigo is dated in June 1997, many years after 
the veteran's periods of service in Vietnam and in the 
Persian Gulf War, and more than six months after his last 
period of service in the Puerto Rico Army National Guard.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

VA and private medical records dated from July 1997 to 
February 2005 are negative for any complaints or findings of 
symptomatic vertigo.  Additionally, at no time did any 
treating physician relate the veteran's vertigo to any of his 
periods of service.

In June 2005, the veteran was afforded a VA examination in 
conjunction with his claim for service connection for 
vertigo.  At that time, the veteran reported experiencing 
only one episode of dizziness, which lasted a few hours, 
approximately three years before the date of the examination.  
He had not had any episodes of dizziness since then.  He 
indicated that he was not currently receiving any treatment 
for any ear conditions.  The veteran was scheduled for ENG 
testing in July 2005.  The results of the ENG testing 
revealed findings compatible with asymptomatic vertigo.  The 
examiner stated that the asymptomatic vertigo was not likely 
related to the veteran's service-connected bilateral hearing 
loss, as the vertigo was most likely related to the reduced 
response of the veteran's right ear to bithermal caloric 
stimulation.  Additionally, the examiner found it significant 
that the veteran's hearing loss had been present for at least 
15 years, and in that time, the veteran had reported only one 
episode of dizziness.

The medical evidence of record does not suggest that the 
veteran's currently asymptomatic vertigo is related to any of 
the veteran's various periods of service.  Indeed, the 
evidence of record provides evidence against this finding, as 
it shows that the veteran's vertigo did not manifest until 
well after his periods of service, and there is no evidence 
of any relationship between his vertigo and his service.
Additionally, there is no evidence that the veteran's vertigo 
was caused or aggravated by his service-connected bilateral 
hearing loss.  The Board finds the June 2005 VA examiner's 
finding that there was no relationship between the currently 
asymptomatic vertigo and his bilateral hearing loss to be 
probative, as the examiner conducted a thorough review and 
examination of both the veteran and his claims folder, in 
addition to carrying out all indicated diagnostic tests.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich; Rabideau, supra.  In this 
case, there is no evidence establishing a medical nexus 
between military service and the veteran's vertigo.  Thus, 
service connection on a direct basis is not warranted.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Nor is 
service connection on a secondary basis warranted, as the 
June 2005 examiner specifically found that there was no 
relationship between the veteran's vertigo and his service-
connected bilateral hearing loss.

The Board has considered the veteran's contentions as to the 
etiology of his vertigo.  However, as a layperson, the 
veteran is not competent to give a medical opinion on 
causation or aggravation of a medical condition.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 
Vet. App. 183, 186 (1997) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  While 
the veteran can describe symptoms (including worsening of 
symptoms) that he experiences, he lacks the medical 
competence to relate those symptoms to his service, or to his 
service-connected bilateral hearing loss.

As the preponderance of the evidence is against the claim for 
service connection for vertigo, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Allergic Rhinitis

The veteran's service medical records show no complaints, 
findings, or diagnoses of allergic rhinitis.  Evaluations of 
the veteran during his various periods of service, including 
in Southwest Asia, make no reference to allergic rhinitis or 
other upper respiratory complaints.  This provides negative 
evidence against his claim.

The first post-service clinical evidence of allergic rhinitis 
is dated in June 1997, many years after the veteran's period 
of service in the Persian Gulf War, and more than six months 
after his last period of service in the Puerto Rico Army 
National Guard.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

VA and private medical records dated from June 1997 to 
February 2005 show continued treatment for allergic rhinitis.  
At no time, however, did any treating physician relate the 
veteran's allergic rhinitis to any of his periods of service.

The veteran underwent VA X-ray examination of his sinuses in 
January 2004.  The impression was inflammatory process of the 
paranasal sinuses, most probably chronic.  There were 
superimposed polyps at the right maxillary sinus.  The 
veteran was prescribed nasal steroids.  

In June 2005, the veteran was afforded a VA examination in 
conjunction with his claim for service connection for 
allergic rhinitis.  At that time, the veteran reported that 
he began to experience a watery discharge from his sinuses 
approximately one year after returning from the Persian Gulf.  
He had not, however, experienced any episodes of nasal 
allergies for the past six months.  He indicated that he was 
currently taking prescription medication for his allergies.  
Physical examination revealed no nasal obstruction, but 
rather a very good airway.  X-ray examination also revealed 
well-aerated paranasal sinuses.  The impression was no acute 
changes of the sinuses identified.  The diagnosis was 
allergic rhinitis.  The examiner noted that the veteran's 
allergic rhinitis was not a chronic condition, as his 
symptoms subsided in the absence of the allergen.  The 
examiner additionally commented that there was no way of 
knowing whether the allergen that affects the veteran was 
present in the Persian Gulf.

The medical evidence of record does not suggest that the 
veteran's current allergic rhinitis is related to any of the 
veteran's various periods of service, including his service 
in the Persian Gulf.  Indeed, the evidence of record provides 
evidence against this finding, as it shows that the veteran's 
allergic rhinitis did not manifest until well after his 
periods of service, and there is no evidence of any 
relationship between his allergic rhinitis and his service.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich; Rabideau, supra.  In this 
case, there is no evidence establishing a medical nexus 
between military service and the veteran's allergic rhinitis.  
Thus, service connection on a direct basis is not warranted.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Additionally, as the allergic rhinitis is a diagnosed 
condition, the presumptive service connection provisions 
applying to service in the Persian Gulf do not apply.  The 
veteran is therefore not entitled to service connection under 
38 C.F.R. § 3.317.

The Board has considered the veteran's contentions as to the 
etiology of his allergic rhinitis.  However, as a layperson, 
the veteran is not competent to give a medical opinion on 
causation or aggravation of a medical condition.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 
Vet. App. 183, 186 (1997) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  While 
the veteran can describe symptoms (including worsening of 
symptoms) that he experiences, he lacks the medical 
competence to relate those symptoms to his service.

As the preponderance of the evidence is against the claim for 
service connection for allergic rhinitis, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under the relevant rating criteria, a 10 percent disability 
rating is assigned for occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress; or symptoms controlled by continuous 
medication.  

A 30 percent disability rating is assigned for a mental 
disorder (including anxiety) when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9400 (2005).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

VA records dated from March 1998 to October 2001 show that 
the veteran received periodic treatment for anxiety.  The 
associated records show various symptoms related to anxiety, 
including irritability, poor impulse control, feelings of 
persecution, and sleep disturbance.  The veteran's affect 
over this period ranged from blunted or flat, to full, 
without any consistent pattern of worsening or improving.  
His mood has similarly ranged from depressed and anxious to 
euthymic.  Frequent notations indicate that the veteran was 
appropriately dressed and groomed, that his conversation was 
coherent and goal-directed, and that his insight and judgment 
were intact.  The veteran consistently denied suicidal or 
homicidal ideation, and there was no evidence of psychosis.  
The does not show that the veteran has received any treatment 
relating to anxiety since October 2001.

The veteran underwent VA examination in August 1999.  At the 
time of the examination, the veteran reported that he was not 
regularly receiving psychiatric treatment.  With regard to 
current anxiety symptoms, the veteran reported generally not 
feeling well, and having difficulty with his hearing, which 
caused him stress.  With regard to employment, the veteran 
reported that he had worked for the same company for 13 
years, but that he had recently had problems with his 
supervisor at work, which had resulted in him being 
transferred to another supervisor within the same company.  
He stated that the problems at work and the subsequent 
transfer had caused him to feel persecuted.  He additionally 
reported feeling irritability and sleep disturbance secondary 
to shoulder pain.  He was noted to be alert and oriented at 
the time of the examination, and was cooperative throughout 
the examination.  His attention, concentration, memory, and 
impulse control were good.  His insight and judgment were 
fair.  His affect was noted to exhibit full range, and his 
mood was anxious.  His speech was clear and coherent.  There 
was no evidence of hallucinations, and the veteran denied 
suicidal or homicidal ideation.  The diagnosis was 
generalized anxiety disorder.  The examiner assigned a GAF 
score of 80.

The veteran again underwent VA examination in July 2005.  At 
the time of examination, the veteran was noted to be alert 
and oriented, clean, and adequately dressed and groomed.  The 
veteran reported that he was not receiving any regular 
psychiatric treatment at the time of the examination.  The 
veteran's subjective complaints included general body aches 
and pains; he did not offer any complaints related to his 
anxiety disorder.  He did not describe any episodes similar 
to panic attacks, nor complain of memory problems.  He stated 
that he was able to keep control of his anxious behavior and 
that he had been sleeping well.  Mental status examination 
revealed an anxious mood and an affect that exhibited full 
range.  His attention, concentration, and memory were good.  
Insight and judgment were noted to be fair.  His speech was 
noted to be clear and coherent, though loud, and rapid in 
rate.  There was no evidence of a disorder in thought process 
or content, or of psychotic symptoms.  He denied suicidal or 
homicidal ideations.  He was noted to not have obsessive or 
ritualistic behavior that interfered with routine activities.  
He denied suicidal and homicidal ideations or plans.  

With regard to his occupational status, the veteran reported 
that he had been working for the same company for 23 years.  
With regard to social interaction, the veteran reported that 
he had three grown children, and that he lived with his wife.

The examiner found that the veteran's symptoms best met the 
diagnosis of very mild generalized anxiety disorder.  In 
elaborating, the examiner stated that there was no evidence 
of any gross social, interpersonal, or occupational 
disability or impairment due to his service-connected 
generalized anxiety disorder.  Additionally, the veteran was 
not currently receiving any treatment for his anxiety.  For 
these reasons, the examiner assigned a GAF score of 80.

The August 1999 and July 2005 VA examinations indicated that 
the veteran's GAF scores were 80 at the time of examination.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, a GAF score of 80 indicates that if symptoms 
are present, they are transient and expectable relations to 
psychosocial stressors (e.g., difficulty concentrating after 
a family argument); and there is no more than slight 
impairment in social, occupational, or school functioning.  
GAF scores of 61-70, which the veteran does not have, 
indicate some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally indicates that the individual 
is functioning well and having some meaningful interpersonal 
relationships.  Here the veteran has indicated that he is 
married, lives with his wife, and has relationships with his 
three grown children.  As noted in the July 2005 VA report of 
examination, the veteran does not require treatment or 
medication and functions independently.  There is no 
indication that he has any occupational impairment; he is 
working fulltime for the same company for which he has worked 
for over 20 years.  His symptoms thus fall clearly within the 
category of no more than slight impairments.

The Board appreciates that the veteran does have some genuine 
psychiatric impairment related to his anxiety disorder.  Yet 
the Board cannot conclude based on the psychiatric 
symptomatology that his anxiety is productive of occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, but with otherwise satisfactory routine 
behavior, self-care, and normal conversation.  While the 
medical evidence shows fair judgment, the veteran has not 
been shown to have such symptoms as circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; impaired 
abstract thinking; and difficulty in establishing and 
maintaining effective work and social relationships, which 
are indicative of such a rating.  No medical evidence, even 
the veteran's own statements regarding his condition, would 
support a finding that he meets the criteria for a 30 percent 
rating.  The medical evidence cited above only provides 
negative evidence against the claim for a rating in excess of 
10 percent.

In sum, the weight of the credible evidence demonstrates that 
the veteran's currently assigned 10 percent evaluation under 
DC 9400 represents the highest allowable award based on the 
evidence of record.  As the preponderance of the evidence is 
against the claim for an increased rating, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2002; a rating 
decision in November 1999; and a statement of the case in 
August 2000.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. 
Cir. Apr. 5, 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
adjudication in November 2005.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for vertigo, to include as secondary to 
service-connected bilateral hearing loss, is denied.

Service connection for chronic allergic rhinitis, to include 
as secondary to service in the Persian Gulf (an undiagnosed 
illness), is denied.

An increased rating for service-connected generalized anxiety 
disorder is denied.




____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


